ON CONFESSION OF ERROR

PER CURIAM.
Darin Christopher appeals from an order denying his pro se Florida Rule of Criminal Procedure 3.850 motion for post-conviction relief as successive. The denial order states that the 3.850 motion improperly raises the same issue that Christopher previously raised in a motion to withdraw plea, filed pursuant to Florida Rule of Criminal Procedure 3.170(0- Christopher’s 3.850 motion alleges “newly discovered evidence” in the form of recanted testimony from a State’s witness. The State concedes that this issue was not raised in the prior 3.170(0 motion, and that the 3.850 motion should have been considered on the merits.
Accordingly, we reverse and remand for consideration of the 3.850 motion on the merits.
MONACO, C.J., LAWSON, and EVANDER, JJ., concur.